DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 4, 2017. It is noted, however, that applicant has not filed a certified copy of the India 201731035101 application as required by 37 CFR 1.55.   Also, the priority date cannot be relied upon as prior art has been discovered that reads on the claimed invention before this date.  Applicants are given the priority of October 4, 2018 and not October 4, 2017, therefore.
Claims Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganism is required and recited in each of the claims, it is essential to the whole invention as recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.
It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.  The 
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR § 1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;                        
 (2) The name and address of the depositor;                         
 (3) The date of deposit;                                           
 (4) The identity of the deposit and the accession number given by the depository;                            
(5) The date of the viability test;                                
 (6) The procedures used to obtain a sample if the test is not done by the depository; and                  
(7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR § 1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
(1) The accession number for the deposit;
(2) The date of the deposit;
(3)  A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
(4) The name and address of the depository.
			Claim Rejections - 35 USC § 102
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panigrahi et al., (Nature volume 548, pages407–412 (2017) published 16 August 2017), cited on enclosed PTO-892 Form.  
The claims are drawn to a pharmaceutical composition which is a symbiotic (probiotic + prebiotic) containing Lactobacillus plantarum 9 Lactobacillus plantarum ATCC strain 202195 and 150 mg of fructooligosaccharide with 100 mg maltodextrin as excipient. Trial packages contained ten capsules of placebo/synbiotics, ten vials of dextrose saline, individually packed, sterile mixing containers, and syringes with needles, providing three extra doses to allow for accidental spillage or immediate vomiting by the infant  [Clinical trial material], at page 413, col. 2, all lines 1-10, and all lines.  Note an age up to 4 months was noted to respond well to treatment, see page 407, col.2, all lines, which reads on an age of 0 to 4 months for a human 
Panigrahi et al., significant reduction in the primary outcome (combination of sepsis and death) in the treatment arm (risk ratio 0.60, 95% confidence interval 0.48–0.74), with few deaths. Significant reductions were also observed for culture-positive and culture-negative sepsis and lower respiratory tract infections, see page 408 and abstract, see all lines. These findings teach that a large proportion of neonatal sepsis in developing countries could be effectively prevented using a synbiotic containing L. plantarum ATCC-202195 [Abstract, all lines]. The synbiotic was administered orally to the newborns for 7 days beginning on day 2–4 of life [Main]. Panigrahi et al., observed a significant (40%) reduction in the primary combined outcome of death and neonatal sepsis [Treatment effects on primary and secondary outcomes]. The 42% reduction in sepsis observed in the current study was more than twice the 20% reduction anticipated, and permitted the data safety and monitoring board (DSMB) to terminate the trial early. LRTI constituted 
Claims 1-11 are identical to the teachings of Panigrahi et al and are, therefore, considered to be clearly  anticipated by the teachings therein.  The range of 0 to 59 months is noted, however, the range of 0 to 4 months or up to 4 months is well within the broader range of 0 to 59 months as claimed herein and is clearly anticipated by the teachings of Panigraphi et al, therefore.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pedro Miguel Rubio Nistal et al, cited on enclosed PTO-892 Form, see US 20150250833.
Claim is drawn to method of treating dysbateriosis in a subject in need thereof, comprising administering to the subject a therapetucially effective amount of a probiotic and effective amount or prebiotic.
Pedro Miguel Rubio Nistal et al teach method of treating dysbacterosis in a subject in need thereof [0002]-[0004], all lnes, comprising administering to the subject a therapetucially effective 
The claim is identical to the teachings of Pedro Miguel Rubio Nistal et al and is, therefore, considered to be clearly anticipated by the cited reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject 
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah et al in view of Panigrahi et al., (Nature volume 548, pages407–412 (2017) published 16 August 2017), both cited on enclosed PTO-892 Form.
The claims are also drawn to a method of treating stunting in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and in effective amount of a prebiotic.  
Firmansyah et la teach a method of orally treating a subject in need thereof using therapeutic amounts of a symbiotic, see abstract, all lines.  The subjects are fed daily and hence in a logical sequential order, therefore, to see the effects of the feeding of synbiotics, see “Materials and Methods” all lines at page 70.  The milk feeding contains Lactobacillus species of rhamnosus or longum and frutooligosacharide pre-biotic, see page 70, col. 1, lines 1-30.  
Panigrahi et la teach 109
The claims differ from Firmansyah et al in that the species of Lactobacillus is not Lactobacillus plantarum ATCC202195 and in the amounts as claimed of at least 1 billion to 10 billion cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to replace the probiotic of Firmansyah et al with the one disclosed by Panigrahi et al because one of skill in the art would have expected increasing the weight of the infant and thereby a gain in length, body mass, etc. since the same has been demonstrated in the cited prior art.  
These increases would have been expected to treat stunting, therefore.  Each of the claimed features are taught and one of skill in the art would have been motivated to select Lactobacillus plantarum with the expectation of successful results.  In the absence of persuasive evidence to the contrary the claims re rendered prima facie obvious over the cited prior art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pedro Miguel Rubio Nistal et al in view of Panigraphi et al. , .
Claim 20 is drawn to method for treating dysbacteriosis wherein the therapeutically effective amount is 1-10 billion cells of Lactobacillus plantarum ATCC 202195 and effective amount of prebiotic is 100-500 mg FOS.
Pedro Miguel Rubio Nistal et al teach method of treating dysbacterosis in a subject in need thereof [0002]-[0004], all lnes, comprising administering to the subject a therapetucially effective amount of a probiotic and effective amount or prebiotic, [0036], all lines.  Also see entire abstract, all lines.  Hence the problem to be resolved is dysbacteriosis and synbiotics are administered  to a subject in need of such treatment in effective amounts and therapeutic amounts, see [0020] and [0036], all lines.
Panigrahi et la teach 109 Lactobacillus plantarum ATCC202195 and fruto-oligosaccharide of at least 150 mg, as noted above, see “the synbiotic preparation consisted of a capsule containing ~109 
Claim differs from Pedro Miguel Rubio Nistal et al in that the specific strain of Lactobacillus plantarum and therapeutic amounts thereof as well as amount of prebiotic FOS are not disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select for the bacteria of Pedro Miguel Rubio Nistal et al the Lactobacillus plantarum strain and amount thereof as well as effective amount of FOS as taught by Panigrahi et al, because the synbioitics are well known in the art for treating infections of gastrointestinal disorders such as diarrhea caused by dysbiosis.
Thus, to treat dysbacteriosis using symbiotic by administering to a subject in need would have been expected to provide successful results and is clearly taught, or at least suggested, by Pedro Miguel Rubio  Nistal et al.  Panigriha et al clearly teach the amounts and the strain of L. plantarum as claimed as well as the amount of FOS to be combined with the probiotic.  
The claimed features are disclosed or at least suggested.  One of skill in the art would have been motivated to treat dysbacteriosis with a symbiotic comprising Lactobacillus plantarum ATCC 202195 in therapeutic amount as well as prebiotic in effective amount.  Hence the claim is prima facie obvious over the cited prior art. 
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/652,058 (reference application). the reference application claims a pharmaceutical composition for treatment of infection related to Extended-Spectrum Beta-Lactamases (ESBL) in a subject, the composition comprising: a therapeutically effective amount of a probiotic; and an effective amount of a prebiotic.  Claims 2 of the reference application and instant claim 2 both recite a Lactobacillus species and prebiotic comprising oligosaccharide. Both claim claim 3 recite humans. Both sets of claims recite the same Lactobacillus species; the same types of ooligosaccharides, same routes of administration and similar cell counts, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As discussed above the claims are only different in terms of scope of the claimed inventions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed composition based on a reading of the copending claims because the same composition is claimed with the exception of its intended use.  The composition is otherwise no different or at least very similarly claimed as compared with the copending claims drawn to a similarly claimed composition.  
One of skill would have been motivated to provide for the claimed composition of the instant case, therefore.  Furthermore, one of skill in the art would have been motivated to provide for the instantly claimed composition based upon the copending claims because the ingredients are well known in the art for use for treatment of humans.  The claims, therefore, are deemed to be prima facie obvious over the copending claimed subject matter.
			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole.  Claims 1-11 are determined to be directed to natural products and do not recite something “markedly different” and, thus, significantly more than the natural product. 
Natural products are “judicial exemptions”.  The instant claims are not markedly different from a naturally occurring Lactobacillus in a stool of an infant, for example.  Furthermore, a  rationale for this determination is explained below:
Claims 1-11 are drawn to a pharmaceutical composition for treatment of stunting in in a subject, the composition comprising: a therapeutically effective amount of a probiotic; and an effective 
L. plantarum ATCC 202195, is a strain isolated from the stool of an 11-month-old infant. There are many naturally occurring oligosaccharides.  Naturally occurring oligosaccharides are found in plants such as Raffinose, a trisaccharide found in many plants, consists of melibiose (galactose and glucose) and fructose.  Furthermore, water or a physiological salt solution are naturally occurring pharmaceutically acceptable excipients.  
Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring components together as a composition; the composition does not change the structure of the naturally occurring probiotic bacteria, prebiotic and/or pharmaceutically acceptable excipient.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered. Furthermore, the additional elements in dependent claims with amounts of bacteria are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013). Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance).
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.
Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sakellariou et al.,( PLoS One. 2016 Jul 21;11(7):e0158039.) teach sepsis caused by Extended-Spectrum Beta-Lactamase (ESBL)-Positive K. pneumoniae and E. coli.  Panigrahi et al., (US Patent 6,132,710 published Oct. 2000) teach orally administering strains Lactobacillus salivarius strain ATCC 202196 and Lactobacillus plantarum strain ATCC 202195 to treat infections and gastrointestinal tissue injury.  Hence by providing treatment of this tissue injury vital nutrition can be protected and remedy stunted growth in children.  
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/         Primary Examiner, Art Unit 1651